Per Curiam.
Defendant, convicted after a trial without a jury of violating Minn. St. 169.14, specifically of driving 65 miles per hour in a 50-mile-per-hour zone, contends on this appeal from judgment that the court erred in admitting testimony by the arresting officer that with the aid of his speedometer he clocked defendant at a speed of 70 miles per hour in a 50-mile-per-hour zone. After a careful review of the record, we conclude that the several issues raised (some for the first time on this appeal) with respect to the admissibility of this testimony do not warrant discussion.
The respondent has not complied with the rules of this court and has not timely filed its brief. Therefore, no costs shall be allowed to any of the parties.
Affirmed.